DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                         
Claims 1-16 are present for examination.                             

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/830,014, filed on 08/19/2015.                    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                             

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                                 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,133,425. Although the claims at issue are not identical, they are not patentably distinct from each other because: they are claiming a touch device comprising of a first substrate, a touch sensing structure disposed on the first substrate, a plurality of first electrodes disposed on the first substrate, a circuit substrate partially overlapping the first substrate in a vertical projection direction, a conductive glue layer disposed between the first substrate and the circuit substrate, the conductive glue layer electrically connected the first electrodes and the second electrodes.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the claimed features of the reference application/patent to arrive at the instant claim, yielding predictable results and no more than one having ordinary skill in the art would expect from such an arrangement, as shown below.                                                                    
Instant Application 17/249,738
Reference Patent 10,133,425
1.  A touch device, comprising:    
     a first substrate; 
     a touch sensing structure disposed on the first substrate, … 
     wherein at least two of the first electrodes are electrically connected to the touch sensing structure, …; 


     a circuit substrate partially overlapping the first substrate in a vertical projection direction; 
    … 
    a conductive glue layer disposed between the first substrate and the circuit substrate, the conductive glue layer electrically connected the first electrodes and the second electrodes, 
   …  
8.  A touch device, comprising:   
     a first substrate;  
     a touch sensing structure, disposed on the first substrate;         
     a plurality of first electrodes, …, wherein the first electrodes are disposed on the first substrate and electrically connected to the touch sensing structure,     
     … 
     a circuit board, partially overlapping the substrate in a vertical projection direction,   
    …   
     a conductive glue layer disposed between the first substrate and the circuit board, the conductive glue layer electrically connecting the plurality of first electrodes and the plurality of second electrodes; 
    …   



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Yeh et al (US 2014/0184951):             
teach that disposing conductive adhesive material between substrates.                   
Yang et al (US 2014/0063367): 
teach that a display device comprising conductive layer, an alignment mark and a plane electrode.                         
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 03, 2022